Citation Nr: 0604258	
Decision Date: 02/14/06    Archive Date: 02/22/06	

DOCKET NO.  03-17 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for status post puncture injury of the left ankle 
prior to August 31, 2005.

2.  Entitlement to an initial evaluation in excess of 20 
percent for status post puncture injury of the left ankle 
from August 31, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, in which the RO granted service 
connection for residuals of a left ankle injury and assigned 
a 10 percent rating evaluation effective January 30, 2003.  
The veteran, who had active service from February 1974 to 
January 1978 with unverified active service from January 1971 
to February 1974, appealed the assigned rating to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.

In a September 2004 decision, the Board remanded the 
veteran's appeal for a VA medical examination and additional 
development.  After the development was completed, the RO 
increased the veteran's disability evaluation to 20 percent 
in a rating decision dated in November 2005 and assigned an 
effective date of August 31, 2005.  

Thus, this appeal involves separate ratings assigned for 
separate periods of time based on the facts found, a practice 
known as "staging." See Fenderson v. West, 12 Vet. App. 119 
(1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to August 31, 2005, the veteran's service-connected 
residuals of a left ankle injury were productive of 
limitation of motion that more nearly approximated marked 
limitation of motion of the ankle due to pain and on 
repetitive use.

3.  Subsequent to August 31, 2005, the veteran's service-
connected residuals of a left ankle injury remain productive 
of marked limitation of motion of the ankle.


CONCLUSIONS OF LAW

1.  Prior to August 31, 2005, the schedular criteria for a 20 
percent disability evaluation for status post puncture injury 
of the left ankle have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp); 38 C.F.R. §§ 3.159, 4.1 - 
4.14, 4.40 - 4.46, 4.71a, Diagnostic Code 5271 (2005).

2.  From August 31, 2005, the criteria for a disability 
evaluation in excess of 20 percent for status post puncture 
injury of the left ankle have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.40 - 4.46, 4.71a, 
Diagnostic Code 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  
In this case, the veteran was provided notice by letter dated 
in February 2003.  
The Board acknowledges that this letter informed the veteran 
of the evidence necessary to establish entitlement to service 
connection for residuals of a left ankle injury, not the 
evidence necessary to substantiate his claim for a higher 
initial rating evaluation for such a disability.  However, 
since the veteran raised this increased rating issue in his 
Notice of Disagreement following the grant of service 
connection for his left ankle disability, further notice of 
the VCAA does not appear to be required according to an 
opinion from the VA General Counsel. See VAOPGCPREC 8-2003 
(Dec. 22, 2003) ("if, in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue").  The Board is bound in 
its decisions by the precedent opinions of the Chief Legal 
Officer of the VA. 38 U.S.C.A. § 7104(c); 38 C.F.R. § 
20.101(a).  The veteran then received the April 2003 rating 
decision and May 2003 Statement of the Case.  Collectively, 
these documents issued in connection with this appeal 
notified the veteran of the evidence considered, the 
pertinent laws and regulations and the reasons his claim was 
assigned a 10 percent disability rating.  

Subsequent to the Board's remand in September 2004, the 
veteran was provided another VCAA letter by the Appeals 
Management Center (AMC) in February 2005.  This letter 
notified the veteran of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to a 
higher initial rating evaluation and whether or not the 
veteran or the VA bore the burden of producing or obtaining 
that evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the AMC essentially 
satisfied the notice requirements by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; (3) informing the veteran about the information 
and evidence the veteran was expected to provide; and (4) 
requesting the veteran provide any information or evidence in 
the veteran's possession that pertained to the claim.  

Thereafter, the veteran received the November 2005 rating 
decision and November 2005 Supplemental Statement of the 
Case, which notified him of the evidence considered and the 
reasons his rating was increased to 20 percent from August 
31, 2005.    

The Board observes that the veteran and his representative 
have not contended or argued that any defect or deficiency in 
the VCAA notice that may possibly be present has resulted in 
any prejudice in the adjudication of his appeal. See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records and VA medical records 
have been associated with the claims file.  Additionally, the 
RO afforded the veteran two VA examinations in order to 
answer the medical question presented in this case.  Neither 
the veteran nor his representative has made the RO, AMC or 
the Board aware of any additional evidence that needs to be 
obtained in connection with his claim.  Accordingly, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

B.  Evidence

In an April 2003 rating decision, the RO granted service 
connection for residuals of a left ankle injury and assigned 
a 10 percent disability evaluation effective from January 30, 
2003.  The RO based the rating decision upon a review of the 
veteran's service medical records, correspondence from the 
veteran, and an April 2003 VA examination report.  

During his April 2003 examination, the veteran reported that 
he had been hospitalized in service after sustaining a left 
ankle puncture wound injury from a bamboo spear.  In regards 
to symptomatology, he asserted that he experienced pain on a 
scale of 4 to 8 out of a 10-point scale after standing from a 
1-to 4-hour period of time.  He stated that any ankle 
movement increased his foot pain to a 4 or 5 on a 10-point 
scale; and that he took Vicodin, Extra Strength Tylenol and 
utilized an Ace wrap to alleviate the pain.  He reported 
experiencing redness occasionally after quick movement; 
warmth after twisting or moving in the wrong position; 
weakness 40 to 50 percent of the time; locking and 
instability up to 2 times per week; and tingling in the toes 
with pain for the past several years.  He also stated that 
cold, damp weather escalated his pain, as did such activities 
as swimming.  He denied stiffness.  The veteran contended 
that he experienced flare-ups 4 days out of 7 during which 
his pain escalated from 6 to 8 on a 10-point scale.  He 
reported that this pain lasted approximately 1 1/2 days, and 
that he was unable to do anything on his left ankle during 
these times.  

Physical examination revealed that the veteran had plantar 
flexion in the left ankle to 20 degrees and dorsiflexion to 
20 degrees.  He had inversion and eversion to 10 degrees as 
well.  The veteran experienced tenderness with palpation over 
the Achilles tendon area and over the medial and lateral 
malleolus.  The examiner reported no warmth or effusion, but 
indicated that the veteran had a decreased sensation to 
monofilament in all 5 toes and the ball of the left foot.  
The veteran's pulses were recorded as 2 plus, reflexes were 2 
plus and his Babinski reflex test was negative.  His gait was 
within normal limits; and the examiner noted that the veteran 
had difficulty walking on his toes, less difficulty walking 
on his heels and was able to do tandem walking without 
difficulty.  He also reported that the veteran did not use a 
cane or braces.  X-rays of the ankle revealed no evidence of 
a fracture, dislocation or significant arthritic changes.  
The examiner diagnosed the veteran with status post puncture 
injury to the left ankle with a bamboo spear with persistent 
pain and decreased mobility.

During a June 2004 Board hearing, the veteran testified that 
he experienced problems with his ankle whenever he was at all 
active; and that his ankle disability affected his life and 
limited his activities. See June 2004 hearing transcript, 
pgs. 3, 
5-6.  He asserted that he had numbness in his toes, ankle 
weakness, swelling, and constant ankle pain that appeared to 
increase with standing. Id., pgs. 8-9, 11.  He testified that 
he took prescription medication for his constant ankle pain, 
but that he was not receiving treatment for his ankle at the 
time of the hearing as he was being treated for other medical 
conditions. Id. pgs. 3-4.  He stated that he utilized an Ace 
bandage on his ankle every day. Id., p. 10.  He also used a 
cane in connection with for his service-connected back 
disability; however, he asserted that the cane also assisted 
with his ankle disability as it took pressure off of the 
ankle. Id. pgs. 4-5.  The veteran reported that his injury 
has affected his employment since he now has to be on limited 
duty; and that his job duties were permanently changed due to 
a combination of his back and ankle disabilities. Id., pgs. 
3, 6-8.  Additionally, he  testified that he felt his ankle 
had worsened since his last VA examination. 

In a September 2004 decision, the Board remanded the 
veteran's claim for further development.  Thereafter, 
employment records dated from May 1994 to September 1994 were 
obtained that showed the veteran's employer was notified in 
May 1994 that the veteran could not continue in his regular 
position at work due to the nature of an unspecified injury.  
The May 1994 record was prepared by W.O. Willoughby, D.O., 
and indicated that the veteran's condition was such that it 
was unlikely to improve through time; was more likely to 
deteriorate with time; and that the veteran's ability to 
function in his position would not change.  While the veteran 
had certain limitations, Dr. Willoughby indicated that he 
could perform the duties and responsibilities of another 
position.  In August 1994 and September 2004, the veteran was 
offered and accepted a rehabilitation assignment through his 
employer that allowed him to work in a different position 
which would not exceed his physical limitations.  The change 
in position did not affect the veteran's salary.

VA medical records dated from April 2004 to May 2005 were 
also associated with the claims file.  The records reflect 
that the veteran received treatment primarily for back 
problems and right knee problems; but did not reflect 
specific complaints of or treatment for left ankle problems.  
The records noted that the veteran was given a cane to assist 
with right leg weakness in April 2004.  The RO attempted to 
associate medical and hospital records from the time of the 
veteran's injury; however, such records were unavailable.

In August 2005, the veteran was afforded another VA 
examination to determine the severity of his left ankle 
disability.  The veteran reported at that time that he 
experienced pain on a daily basis, weakness, stiffness, 
swelling, heat, redness, instability, locking and 
fatigability.  He stated that he utilized a brace at the knee 
that somewhat helped.  He did not report any dislocation or 
subluxation, and denied any inflammatory arthritides 
including rheumatoid arthritis.  He stated that his ankle 
flared-up with activity and that he experienced severe pain 
from 8 to 10 on a 
10-point scale when such flare-ups occurred.  

Physical examination revealed that the veteran could 
dorsiflex his left ankle to 0 degrees and plantar flex to 
40 degrees.  He reported severe pain with any motion of the 
ankle joint, as well as fatigue and incoordination due to the 
severe pain.  The examiner noted that the veteran had a 
negative 4 of 5 ankle dorsiflexion and plantar flexion 
secondary to pain.  He also noted significant tenderness over 
the Achilles tendon and the wound, as well as some minor 
tenderness over the calcaneous, the medial malleolar, lateral 
malleolar and posterior of the medial malleolar. The examiner 
indicated that the veteran had normal valgus alignment.  He 
was not able to do heel raises.  His sensory examination was 
decreased to light motion, deep peroneal, superficial 
peroneal, sura, and saphenous distributions.  He had normal 
sensation on the tibial nerve distributions.  Secondary to 
pain, he had only minor movement of the EHL and FHL.  
Repetitive motion was noted to cause severe pain and affected 
incoordination and fatigue negatively, but did not change 
degrees of range of motion.  X-rays showed no signs of 
fracture, dislocation or bony abnormalities.  The examiner 
noted that the veteran appeared to have a soft tissue shadow 
near the area of his wound that was consistent with some 
thinning of the soft tissue in that area.  He assessed the 
veteran with significant posterior left ankle pain of a 
chronic nature secondary to soft tissue injury with a bamboo 
pole penetration.  He also reported that the veteran 
exhibited weakened movement, excess fatigability, 
incoordination, and pain on movement; and that the veteran 
had significant pain during flare-ups that affected his 
functional ability.  He opined that the veteran had a 
definite disability of his left ankle; and that he has and 
will continue to have significant pain in the left ankle that 
will affect his functional abilities.

In a November 2005 rating decision, the AMC increased the 
veteran's disability rating from 10 percent to 20 percent 
effective August 31, 2005, the date of the recent VA 
examination.

In January 2006, the veteran's representative argued that 
there had essentially been no change in the degree of 
disability over and above what is currently recognized in the 
veteran's ankle since he submitted his claim in January 2003.  
Therefore, he argued that the current 20 percent disability 
evaluation should have been assigned as the initial rating.

C.  Law and Analysis

The veteran has currently been assigned a 10 percent 
disability rating for residuals of a left ankle injury prior 
to August 31, 2005; and a 20 percent disability rating from 
August 31, 2005 under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 5271 (2005).  He contends that his left ankle 
disability is more disabling than currently evaluated and has 
appealed for an increased rating.  He additionally argues 
that the 20 percent rating he currently receives should have 
been assigned from January 30, 2003 (the effective date of 
the grant of service connection) rather than August 31, 2005 
(the date of increase).  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, supra, the United States Court 
of Appeals for Veterans Claims (the "Court") discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, as here, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

The veteran's disability is currently evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5271.  Diagnostic Code 5271 
specifically pertains to limitation of motion of the ankle.  
It provides a 10 percent rating evaluation for symptomatology 
reflective of disabilities with moderate limitation of motion 
and a 20 percent rating evaluation for disabilities involving 
marked limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  The Board notes that a 20 percent 
disability rating is the highest schedular rating available 
under Diagnostic Code 5271.  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.4, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

1.	Disability rating in excess of 10 percent prior to 
August 31, 2005

The first issue before the Board is whether the veteran was 
entitled to a disability rating in excess of 10 percent from 
January 30, 2003 (the effective date of the grant of service 
connection) until August 31, 2005 (the date the assigned 
disability evaluation was increased to 20 percent).    

In this case, the veteran's April 2003 VA examination 
indicated that he had left ankle dorsiflexion to 20 degrees 
and plantar flexion to 20 degrees.  According to Plate II of 
the Schedule for Ratings Disabilities, normal dorsiflexion of 
the ankle is zero to 20 degrees and normal ankle plantar 
flexion is zero to 45 degrees.  As such, the veteran's 
dorsiflexion was normal and his plantar flexion was limited.  
The veteran's joint examination revealed no signs of warmth 
or effusion.  His gait was reported to be within normal 
limits and the Babinski reflex test was negative.  While the 
veteran had difficulty walking on his toes, he could do so; 
and the examiner noted that he had less difficulty walking on 
his heels and tandem walking was performed without 
difficulty.  The examiner also noted that the veteran did not 
use a cane or a brace at the time of the examination.  
Additionally, no notable weakness or instability were 
reported, although the examiner did indicate that the veteran 
had some decreased sensation and decreased mobility. 

This evidence indicates to the Board that the veteran's 
disability was moderate in severity in regards to limitation 
of motion, warranting a 10 percent rating evaluation under 
Diagnostic Code 5271.  Given a lack of objective indications 
of more significant disability, the Board finds that an 
increased rating for marked limitation of motion based upon 
this evidence alone was not warranted during this period of 
time.  However, the Board must also consider whether a higher 
disability evaluation is warranted on the basis of functional 
loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 
supra.  

The Board observes that the veteran's August 31, 2005 VA 
examination essentially constitutes that first medical 
evidence that specifically addressed not only limitation of 
motion, but also functional limitations as a result of ankle 
pain and repetitive use.  However, while the April 2003 
examination report did not specifically report that the 
veteran experienced any additional limitation of motion or 
functional impairment as a result of ankle flare-ups or pain, 
the April 2003 examiner stated that the veteran had 
tenderness with palpitation over the Achilles tendon area and 
over the medial and lateral malleolus.  He noted the 
veteran's reports of pain from 4 to 8 on a 10-point scale 
without medication; and pain from a 3.5 to 5 on a 10-point 
scale while taking medication and using an Ace wrap.  The 
veteran also reported that he experienced left ankle flare-
ups four days out of seven, in which the pain escalated from 
a 6 to 8 on a scale of 10.  During these flare-ups, he stated 
that he was unable to do anything on his left ankle.  After 
performing a physical examination and obtaining the veteran's 
history, the April 2003 examiner diagnosed the veteran with 
persistent pain and decrease mobility.  

After reviewing the April 2003 examination findings in 
conjunction with the entire evidence of record, the Board is 
of the opinion that while the veteran's symptomatology may 
not be reflective of the criteria for a 20 percent evaluation 
absent consideration of pain and repetitive use testing, it 
is more severe than a 10 percent evaluation when the 
veteran's continuous complaints of pain and the April 2003 
examiner's diagnosis of persistent pain are considered. See 
DeLuca v. Brown, supra.  The rating schedule provides that if 
two evaluations are potentially applicable, the higher 
evaluation should be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Resolving reasonable doubt in the veteran's 
favor, the Board finds that the veteran's symptomatology more 
nearly approximates a 20 percent rating rather than a 10 
percent rating prior to August 31, 2005. See 38 C.F.R. 
§§ 3.102, 4.7.  



2.	Disability rating in excess of 20 percent from August 
31, 2005 

The next issue before the Board is whether the veteran is 
entitled to a disability rating in excess of 20 percent for 
the period from January 2003 to the present. 
Since the veteran's disability is already rated at the 
maximum schedular evaluation available under Diagnostic Code 
5271, a higher schedular rating can only be assigned if the 
veteran's disability meets the criteria of another diagnostic 
code for a similar disorder.  The Board has considered 
whether any alternate diagnostic code sections allow for such 
an increased rating.  

Of the diagnostic codes applicable to the ankle, a higher 
evaluation in this case is only potentially available under 
Diagnostic Code 5270 for ankylosis of the ankle.  The 
remaining diagnostic codes related to the ankle, Diagnostic 
Code 5272 (ankylosis of the subastragalar or tarsal joint of 
the ankle), Diagnostic Code 5273 (malunion of Os calcis or 
astragalus of the ankle) and Diagnostic Code 5274 
(astragalectomy of the ankle), provide a 20 percent 
disability rating as the highest rating available under those 
codes.  Therefore, they provide no benefit to the veteran.      

Pursuant to Diagnostic Code 5270, a 20 percent disability 
rating is assigned for ankylosis of the ankle in plantar 
flexion less than 30 degrees.  A 30 percent disability rating 
is assigned for ankylosis of the ankle in plantar flexion 
between 30 and 40 degrees, or in dorsiflexion between 0 and 
10 degrees.  Finally, a 40 percent disability rating is 
assigned for ankylosis of the ankle in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees, or with abduction, adduction, inversion, or eversion 
deformity. See 38 C.F.R. § 4.71a, Diagnostic Code 5270.  

After reviewing the evidence of record, the Board finds that 
the veteran's ankle disability does not fall within the 
criteria set forth in Diagnostic Code 5270.  As set forth 
above, the veteran has movement of his ankle in both 
dorsiflexion and plantar flexion.  He has not been diagnosed 
with ankylosis; and his overall symptomatology does not 
indicate that he has symptomatology analogous to ankylosis.  
Therefore, the Board finds that a 30 percent evaluation for 
the veteran's disability under Diagnostic Code 5270 is not 
appropriate.  

In determining whether an evaluation in excess of 20 percent 
is in order, the Board has also considered, along with the 
schedular criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness 
. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  However, 
where a musculoskeletal disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a higher rating under 38 C.F.R. §§ 
4.40, 4.45, and 4.59 is not warranted. See Johnston v. Brown, 
10 Vet. App. 80 (1997).  In this case, the veteran is already 
assigned the maximum schedular evaluation under Diagnostic 
Code 5271.  As such, since there is no applicable diagnostic 
code which provides an evaluation in excess of 20 percent for 
limitation of motion of the ankle, consideration of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 as a basis to award a rating higher 
than 20 percent is not in order and cannot be utilized to 
grant an increased disability rating in this case.

	3.  Consideration of an extraschedular evaluation 
		
Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that the evidence of record 
does not present "an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards." 38 C.F.R. § 3.321(b)(1).  In 
this case, there has been no assertion or showing by the 
veteran that his left ankle disability has necessitated 
frequent periods of hospitalization.  While the disability 
has resulted in problems with employment, the Board observes 
that the veteran participates in a rehabilitation program 
through his employer that allows him to continue working 
while complying with his medical restrictions.  Based upon 
the evidence of record, the Board finds that there has been 
no showing that the veteran's disability renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the veteran's left ankle 
disorder.  In the absence of such a showing, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 20 percent disability rating for status post puncture 
injury of the left ankle prior to August 31, 2005, is granted 
subject to the laws and regulations governing the payment of 
monetary benefits.

An initial rating in excess of 20 percent for status post 
puncture injury of the left ankle from August 31, 2005, is 
denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


